DETAILED ACTION
This action is in response to the amendment filed on February 2, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 			Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-8, 11-18 and 21 have been considered, but are not persuasive. Applicant argues that “the independent claims are amended to recite: in response to determining that data compression operation should not be applied to the data based on the at least one compression ratio in the compression ratio history, the first data processing system identifies a stored compression ratio check parameter that specifies a date and/or time at which a compression ratio for the data is to be checked; in response to the stored compression ratio check parameter indicating a date and/or time prior to a current date and/or current time: the first data processing system determines that the data compression operation should be applied to the data for the currently executing data replication operation; and the first data processing system performs the data compression operation on the data thereby forming compressed data and the first data processing system performs the currently executing data replication operation to replicate the compressed data to the second data processing system; in response to the compression ratio check parameter indicating a date and/or time after the current date and/or current time, the first data processing system performs the currently executing data replication operation to replicate the data without compression to the second data processing system. 

Applicants respectfully submit that there is no mention in the Swift reference of a identifying, by the first data processing system, a stored compression ratio check parameter that specifies a date and/or time at which a compression ratio for the data is to he checked and thus, Swift could not teach or render obvious, in response to the stored compression ratio check parameter indicating a date first data processing system, that the data compression operation should he applied to first data processing system, the data compression operation on the data thereby currently executing data replication operation to replicate the compressed data to the second data processing system. Additionally, Swift could not teach or render obvious, in response to the compression ratio check parameter indicating a date and/or time after the current date and/or current time, performing. by the first data processing system, the currently executing data replication operation to replicate the data without compression to the second data processing system….Therefore, Accordingly, Applicants respectfully submit that Russell fails to make up for the deficiencies of the Swift reference.
	After further review of the references, the Office respectfully disagrees and maintains the rejection. According to Applicant’s specification, [0022]-[0023], The threshold value(s) may be determined in any desired manner including empirically by performing tests to determine the most appropriate setting of the threshold value(s). For example, a portion of data, e.g., 32 KB of data, may be provided that has a compression ratio of 1%, i.e. compressed very well, and another of 100%, i.e. not compressed very well, for a specific data compression algorithm that is to be used. Additional files may be generated for different levels of compression ratio as well. These files may be transferred using the data replication process with and without compression and the corresponding transfer times measured. A minimum compression ratio where transfer of the data without compression is faster than transfer with compression may be found and used to set the threshold value(s). Of course other approaches to finding the proper value(s) for the threshold(s) may be used without departing from the spirit and scope of the present invention.
[0023] In addition to the compression ratio history, a compression ratio check parameter is associated with the file and specifies a date/time at which the compression ratio of the file is to be checked. The date/time of the compression ratio check parameter specifies when the file must be transferred as part of a data replication process using data compression so that the compression ratio may be updated. That is, even if the mechanisms of the illustrative determine based on the compression ratio history that the file should not be transferred as part of the data replication process using compression (since no appreciable improvement in the replication process will be achieved due to no significant reduction in the size of the data), if the current date/time is equal to or after the date/time specified in the compression ratio check parameter, then the file is transferred as part of the data replication process using data compression. In this way, the compression ratio history will be updated with a more recent data compression ratio value which can be used to compare against the current threshold value(s) to determine if data replication with/without compression is appropriate. Various mechanism may be implemented for storing the compression ratio check parameter, including setting a specific day/time as a future timestamp as a parameter associated with the file. 
Swift teaches in [0030], [0037, [0038 and [005], wherein dynamic or on-demand compression permits a data storage system or other information handling system to adapt to changing bandwidth conditions during replication processes, by selectively compressing data for transmitting between sites or devices in a dynamic or on-demand fashion. The policy may be based on information relating to, an amount of the data, a type of the data, how long it would take to compress the data, a reduction in size of the data expected after compression, how long it would take to transmit the data uncompressed, how long it would take to transmit the data were it compressed, processing capabilities available, and compression algorithms available etc. The source Policy Manager is used for determining whether to compress the data and a policy may include one or more threshold values that are used to determine whether it is likely to be faster to compress the data prior to transmitting the data as opposed to simply sending the data uncompressed or unaltered. These policies may be based on any single piece of information, or combination of information, relating to the data itself, how long it would take to compress the data, an estimated reduction in size of the data after compression, how long it would take to transmit the data uncompressed and/or unaltered, how long it would take to transmit the data were it compressed, the CPU capabilities available, and/or the compression algorithm/schemes available, etc. The times at which the Replication Manager takes a measurement, of the period of time between measurements, may be based on any suitable rationale or trigger, to a predetermined schedule, after every certain number of data chunks or blocks, triggered manually or automatically by the data storage subsystem or a controller or other processing device located at one of the data sites A triggering event could be any type of event, of a particular date and/or time, a particular type and/or size of data, a transition from peak time to non-peak time, based on, for example, historical data or standardized data relating to peak times etc.
Russell also teaches in Fig. 4, a method of generating, storing, and using process result information for a compression process. The information can identify a compression ratio obtained by performing the first process on the file and can be used to determine whether the same compression process or any compression process in a class of compression processes should be used to compress the file the next time that the file is to be transferred. Process result information 140 can include information that quantifies one or more results obtained by performing process 120 on at least a portion file 130. For example, if process 120 is a compression process, process result information 140 can specify the compression ratio (of post-compression size to pre-compression size) obtained by performing process 120 on all or part of file 130. Process result information 140 is stored as part of existing metadata associated with file 140. Based on the information, a determination about whether it is worthwhile to perform the process on the file can be made
	Regarding independent claim 11 and 21, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-8 and 12-18 Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 9-10 and 19-20 are cancelled. Claims 1-8, 11-18 and 21 re rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2014/0237201 A1) in view of Russell et al (US 7,664,763 B1).
Regarding claim 1, Swift discloses “A method, in a first data processing system, for performing a data replication operation to replicate data from the first data processing system to a second data processing system, the method comprising:” (See [0008]) (The method includes dynamically determining whether to compress data prior to transmitting across the network from a first network connected data storage device to a second network connected data storage device based, at least in part, on bandwidth throughput between the first and second network connected data storage devices.)
The times at which the source Replication Manager 202 takes a measurement, of the period of time between measurements, may be based on any suitable rationale or trigger, including but not limited to, a predetermined schedule, after every certain number of data chunks or blocks, triggered manually by an administrator, triggered automatically by the data storage subsystem or a controller or other processing device located at one of the data sites and for any reason, triggered automatically based on a triggering event, or determined on a random basis.
“in response to determining that data compression operation should be applied to the data based on the at least one compression ratio in the compression ratio history, performing by the first data processing system, the data compression operation on the data thereby forming compressed data and performing, by the first data processing system, the currently executing data replication operation to replicate the compressed data to the second data processing system;” (See [0030]) (In one embodiment of the present disclosure, dynamic or on-demand compression permits a data storage system or other information handling system to adapt to changing bandwidth conditions during replication processes, by selectively compressing data for transmitting between sites or devices in a dynamic or on-demand fashion at times when such bandwidth conditions warrant it. . A triggering event could be any type of event, including but not limited to, a particular date and/or time, a particular type and/or size of data, increased or decreased network activity, when a particular level of network bandwidth is available, a transition from peak time to non-peak time, or vice versa, based on, for example, historical data or standardized data relating to peak times, or any combination of events, etc..)
“in response to determining that data compression operation should not be applied to the data, based on the at least one compression ratio in the compression ratio history, identifying, by the first, data processing system, a stored compression ratio check parameter that specifies a date and/or time at which a compression ratio for the data is to be checked; in response to the stored compression ratio check parameter indicating a date and/or time prior to a current dale and/or current time: determining, by the first data processing system, that the data compression operation should be applied to the data for the currently executing data replication operation; and performing, by the first, data processing system, the data compression operation on the data thereby forming compressed data and performing, by the first data processing system, the currently executing data replication operation to replicate the compressed data to the second data processing system; and in response to the compression ratio check parameter indicating a date and/or time after the current date and/or current time, performing., by the first data processing system, the currently executing data replication operation to replicate the data without compression to the second data processing system.” (See [008], [0037]-[0038], [0055]) (The policy may be based on information relating to, but not limited to, an amount of the data, a type of the data, how long it would take to compress the data, a reduction in size of the data expected after compression, how long it would take to transmit the data uncompressed, how long it would take to transmit the data were it compressed, processing capabilities available, and compression algorithms available. The source Policy Manager 204, in step 310, may generally determine whether to compress the data. A method 310 performed by the source Policy Manager 204 for determining whether to compress the data. A policy may include one or more threshold values that are used to determine whether it is likely to be faster to compress the data prior to transmitting the data as opposed to simply sending the data uncompressed or unaltered. Such policies may be based on any single piece of information, or combination of information, relating to, but not limited to, the data itself, how long it would take to compress the data, an estimated reduction in size of the data after compression, how long it would take to transmit the data uncompressed and/or unaltered, how long it would take to transmit the data were it compressed, the CPU capabilities available, and/or the compression algorithm/schemes available, etc. The times at which the source Replication Manager 202 takes a measurement, of the period of time between measurements, may be based on any suitable rationale or trigger, including but not limited to, a predetermined schedule, after every certain number of data chunks or blocks, triggered manually by an administrator, triggered automatically by the data storage subsystem or a controller or other processing device located at one of the data sites and for any reason, triggered automatically based on a triggering event, or determined on a random basis. A triggering event could be any type of event, including but not limited to, a particular date and/or time, a particular type and/or size of data, increased or decreased network activity, when a particular level of network bandwidth is available, a transition from peak time to non-peak time, based on, for example, historical data or standardized data relating to peak times, or any combination of events, etc.)
Swift, discloses a step of “storing replicated data by the first data processing system to the second data processing system by applying data compression operation to a currently executing data replication operation (See above “selectively compressing data for transmitting between sites” in  par. [0030]), however Swift does not explicitly indicate the step of “storing wherein a compression ratio history is used and, also wherein the compression ratio history stores at least one compression ratio for a last N number of data replication operations, and wherein the compression ratio is a ratio of a size of compressed data to a size of uncompressed data;  and the replication based on the at least one compression ratio in the compression ratio history;” In other words, Swift teaches policy-based compression (see Swift, Fig. 2) without specifying the “compression ratio” as recited in the instant claims.
However, Russell teaches “storing, by the first data processing system, a compression ratio history for data to be replicated to the second data processing system, wherein the compression ratio history stores at least one compression ratio for a last N number of data replication operations in which data compression was utilized, wherein the compression ratio is a ratio of a size of compressed data to a size of uncompressed data; determining, by the first data processing system, whether a data compression operation should be applied to the data for a currently executing data replication operation based on the at least one compression ratio in the compression ratio history;” (See Fig’s. 2- 4 and Abstract,  Col. 3, lines 50-55, Col. 7, lines 5-15) (FIG. 4 is a flowchart of a process according to one embodiment of the present invention, in which a method of generating, storing, and using process result information for a compression process. The information can identify a compression ratio obtained by performing the first process on the file and can be used to determine whether the same compression process or any compression process in a class of compression processes should be used to compress the file the next time that the file is to be transferred. Process result information 140 can include information that quantifies one or more results obtained by performing process 120 on at least a portion file 130. For example, if process 120 is a compression process, process result information 140 can specify the compression ratio (of post-compression size to pre-compression size) obtained by performing process 120 on all or part of file 130. Process result information 140 is stored as part of existing metadata associated with file 140. 
Based on the information, a determination about whether it is worthwhile to perform the process on the file can be made, based on the description of the result obtained the previous time the process was performed on the file. The stored information can, describe whether the result was a desired result, based on a particular definition of what a desired result is. The stored information can also (or alternatively) quantify the result. For example, if the process is a compression process, the stored information can identify the size of the file after compression and/or a compression ratio obtained by compressing the file.
Process manager 150 obtains the file size of file 130(1) and compares it with the file size of a compressed version of file 130(1). Process manager 150 can store the pre- and post-compression file sizes and/or a ratio of the post-compression file size to the pre-compression file size in process result information 140(1). Process manager 150 has stored a compression ratio (65% in this example) in process result information 140(1). Function 401 can represent the first time that the particular file is compressed, or the first time that the particular file is compressed subsequent to having been modified, or simply any time that the particular file is compressed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Swift (Method for replicating data between two or more network connected data storage devices) with Russell (System and method for determining whether performing a particular process on a file will be useful) in order to determine whether a given action is useful for a given file after the action has been performed on the file. For example, after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful. In situations such as these, it is desirable to be able to more easily determine whether performing a process on a file will be useful.  Russell, Col. 1, lines 30-35.  
	Regarding claim 2, Swift in view of Russell discloses  “The method of claim 1, further comprising, in response to determining that data compression operation should be applied to the data: calculating a current compression ratio for the data compression operation; and updating the compression ratio history based on the current compression ratio.” (See [0037], [0055]) (The source Policy Manager 204, in step 310, may generally determine whether to compress the data. The times at which the source Replication Manager 202 takes a measurement, of the period of time between measurements, may be based on any suitable rationale or trigger, including but not limited to, a predetermined schedule, after every certain number of data chunks or blocks, triggered manually by an administrator, triggered automatically by the data storage subsystem or a controller or other processing device located at one of the data sites and for any reason, triggered automatically based on a triggering event, or determined on a random basis. A triggering event could be any type of event, including but not limited to, a particular date and/or time, a particular type and/or size of data, increased or decreased network activity, when a particular level of network bandwidth is available, a transition from peak time to non-peak time, or vice versa, based on, for example, historical data or standardized data relating to peak times, or any combination of events, etc. See also Russell: Col. 1, lines 30-35, wherein determining whether a given action is useful for a given file after the action has been performed on the file. For example, after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful. In situations such as these, it is desirable to be able to more easily determine whether performing a process on a file will be useful.)
Regarding claim 3, Swift in view of Russell discloses   “The method of claim 1, wherein the compression ratio history stores only a recent compression ratio for the data for a recent data replication operation in which data compressed is utilized.” (See [0009], [0030]) (Based on bandwidth measurements, data measurements, internal or system policies, and/or other suitable data or system analysis, the data storage system or other information handling system can decide, for a specified amount of time or number of data blocks, or the like, whether to compress data falling within that specified period before transmitting it for replication at another site or device. The first data storage site may be further configured for periodically measuring the bandwidth throughput between the first and second network connected data storage devices in order to obtain a measurement indicative of the bandwidth throughput between the first and second network connected data storage devices at a plurality of times. The first data storage site may store one or more predetermined policies for determining whether to compress data. The first data storage site may compare the periodic measurements indicative of bandwidth throughput with the one or more predetermined policies to determine when compression should be utilized. In one embodiment, the one or more policies define that compression should be utilized when an estimated time for compressing the data and transmitting the compressed data is less than an estimated time for transmitting the data uncompressed. In certain embodiments, the first data storage site may use staggered compression, such that compression is utilized for a first portion of the data and not for a second portion of the data so as to stagger the compression for transmission of the data to the second data storage site. See also Russell: Col. 1, lines 30-35, wherein after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful.)
Regarding claim 4, Swift in view of Russell discloses “The method of claim 1, wherein the compression ratio history stores a plurality of compression ratios for the data generated based on a plurality of data compression operations on the data as part of a plurality of data replication operations.” (See [0036]) (In accordance with step 302 of the method 300 for data replication utilizing dynamic or on-demand compression illustrated in FIG. 3, for any given set of data, the source may initiate a replication process, in order to, for example, protect or secure information and improve reliability, fault tolerance, or accessibility of that information at redundant resources. In one embodiment, during the replication process, or periodically during the replication process as will be discussed in more detail below, the source Replication Manager 202 may send a sample number of data chunks to the destination 304 over a network connecting the source and destination and take one or more measurements 306, or otherwise obtain or receive one or more measurements, of the available throughput to the destination for the sample number of data chunks. A sample size may be any suitable amount of data or number of data chunks or data blocks, and for example, could be a single chunk of data of any suitable size or any number of continuous or discontinuous data chunks of any suitable size. Additionally, any sample may be differently sized than any other sample, or each sample could be configured as equal in size. A given measurement may generally be indicative of the bandwidth availability between the source and destination at about the time of the measurement. In accordance with step 308, the one or more measurements may be provided to the source Policy Manager 204.
See also Russell: Col. 1, lines 30-35, wherein after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful.)
Regarding claim 5, Swift in view of Russell discloses “The method of claim 1, wherein the data is a file and wherein the compression ratio history is stored as an extended attribute of the file.” (See [0036]) (during the replication process, or periodically during the replication process as will be discussed in more detail below, the source Replication Manager 202 may send a sample number of data chunks to the destination 304 over a network connecting the source and destination and take one or more measurements 306, or otherwise obtain or receive one or more measurements, of the available throughput to the destination for the sample number of data chunks. A sample size may be any suitable amount of data or number of data chunks or data blocks, and for example, could be a single chunk of data of any suitable size or any number of continuous or discontinuous data chunks of any suitable size. Additionally, any sample may be differently sized than any other sample, or each sample could be configured as equal in size. A given measurement may generally be indicative of the bandwidth availability between the source and destination at about the time of the measurement. In accordance with step 308, the one or more measurements may be provided to the source Policy Manager 204. See also Russell: Col. 1, lines 30-35, wherein determining whether a given action is useful for a given file after the action has been performed on the file. For example, after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful. In situations such as these, it is desirable to be able to more easily determine whether performing a process on a file will be useful.)
Regarding claim 6, Swift in view of Russell discloses “The method of claim 5, wherein the extended attribute of the file comprises a plurality of integer values, each integer value being associated with a data replication operation and representing a compression ratio for the data replication operation.” (See [0037]) (the source Policy Manager 204 may store and/or maintain one or more policies, guidelines, or rules (collectively referred to herein as "policies" for convenience) for determining whether compression may be desirable for a given set of data or for data being transmitted during a specified period of time. In one embodiment, the source Policy Manager 204 may compare the one or more throughput measurements received from the source Replication Manager 202 against these policies in step 402 and determine whether the data should desirably be compressed in step 404. See also Russell: Col. 1, lines 30-35, wherein determining whether a given action is useful for a given file after the action has been performed on the file. For example, after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful.)
Regarding claim 7, Swift in view of Russell discloses “The method of claim 1, wherein determining whether the data compression operation should be applied to the data for the currently executing data replication operation comprises comparing the at least one compression ratio to a threshold value, and wherein it is determined that the data compression operation should be applied in response to the at least one compression ratio being greater than or equal to the threshold value.” (See [0038]) (A policy may include one or more threshold values that are used to determine whether it is likely to be faster to compress the data prior to transmitting the data as opposed to simply sending the data uncompressed or unaltered. Such policies may be based on any single piece of information, or combination of information, relating to, but not limited to, the data itself, how long it would take to compress the data (such as, but not limited to, how many CPU cycles it might take), an estimated reduction in size of the data after compression, how long it would take to transmit the data uncompressed and/or unaltered, how long it would take to transmit the data were it compressed, the CPU capabilities available, and/or the compression algorithm/schemes available, etc. See also Russell: Col. 1, lines 30-35, wherein determining whether a given action is useful for a given file after the action has been performed on the file. For example, after a file is compressed, the file's size before compression can be compared to the file's size after compression to determine whether the compression was useful.)
Regarding claim 8, Swift in view of Russell discloses “The method of claim 1, wherein determining whether the data compression operation should be applied to the data for the currently executing data replication operation comprises: calculating a value based on the at least one compression ratio; comparing the value to a threshold value; and determining that the data compression operation should be applied to the data for the currently executing data replication operation in response to the value being greater than or equal to the threshold value.” (See [0037]-[0038]) (The source Policy Manager 204 may store and/or maintain one or more policies, guidelines, or rules (collectively referred to herein as "policies" for convenience) for determining whether compression may be desirable for a given set of data or for data being transmitted during a specified period of time. In one embodiment, the source Policy Manager 204 may compare the one or more throughput measurements received from the source Replication Manager 202 against these policies in step 402 and determine whether the data should desirably be compressed in step 404. In some embodiments, a policy may include one or more threshold values that are used to determine whether it is likely to be faster to compress the data prior to transmitting the data as opposed to simply sending the data uncompressed or unaltered. See also Russell: Col. 1, lines 30-35, wherein determining whether a given action is useful for a given file after the action has been performed on the file.)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:” (See [0021]) (present disclosure may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described herein. A processor or processors may perform the necessary tasks defined by the computer-executable program code. A code segment of the computer-executable program code may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, an object, a software package, a class, or any combination of instructions, data structures, or program statements. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission, etc.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 21, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to:” (See [0021]) (an embodiment combining software and hardware aspects. Furthermore, embodiments of the present disclosure may take the form of a computer program product on a computer-readable medium or computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods described herein. A processor or processors may perform the necessary tasks defined by the computer-executable program code. A code segment of the computer-executable program code may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, an object, a software package, a class, or any combination of instructions, data structures, or program statements. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission, etc.)
                                            








Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154